Citation Nr: 1711397	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  13-00 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for fibromyalgia, to include on an extraschedular basis, and entitlement to a total disability rating based on individual unemployability (TDIU) due solely to fibromyalgia. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to June 1995, and January 2003 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board previously considered this matter in March 2015, when it remanded the issue on appeal for additional development, to include a VA examination.

The Veteran testified before a Veterans Law Judge (VLJ) at a hearing held in August 2014.  A transcript of that hearing is of record.  In October 2016, VA advised the Veteran that the VLJ who conducted the August 2014 hearing is no longer employed by the Board and informed him of his right to request another Board hearing before a different VLJ.  In November 2016, the Veteran indicated that he did not wish to appear at another Board hearing.


FINDINGS OF FACT

1.  The Veteran's fibromyalgia has been productive of symptoms that are constant, or nearly so, and refractory to therapy for the entire appeal period; however, he is already in receipt of the maximum scheduler evaluation available for fibromyalgia for the entire appeal period; further, his symptoms are adequately contemplated by the rating criteria.

2.  From March 24, 2011, forward, the Veteran's service-connected fibromyalgia is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.71a, Code 5025 (2016).

2.  From March 24, 2011, forward, the criteria for an award of TDIU due solely to the Veteran's service-connected fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal stems from a September 2009 claim of an increased rating for fibromyalgia, to include a TDIU.  See report of contact from September 29, 2009.

The Veteran seeks a higher rating for his service-connected fibromyalgia.  He is in receipt of the maximum schedular rating for his service-connected fibromyalgia.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  He has requested consideration of a higher rating on an extraschedular basis.  See August 2014 Board hearing transcript.  He is also in receipt of a TDIU, effective December 19, 2012, based on several service-connected disabilities, including fibromyalgia.  Nevertheless, the Veteran has raised the issue of entitlement to a TDIU based solely on his service-connected fibromyalgia.  See December 2012 substantive appeal; March 2015 Board remand.  As explained in the March 2015 Board remand, for the purpose of entitlement to special monthly compensation under 38 C.F.R. § 1114(s), a TDIU rating could serve as the "total" service-connected disability if TDIU entitlement was solely predicated upon a single disability.  Bradley v. Peake, 22 Vet. App. 280, 292-94 (2008).

In March 2015, the Board remanded the issue on appeal for additional development.  The Board instructed the RO to obtain any outstanding VA treatment records, ask the Veteran to identify any relevant private treatment records, provide a VA examination of the Veteran's fibromyalgia (with particular emphasis on its functional limitations), and refer the claim to the Director, Compensation Service, for consideration of an increased rating on an extraschedular basis (§ 3.321(b) and § 4.16(b)) for fibromyalgia.

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in October 2009, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  This includes VA treatment records obtained pursuant to the March 2015 Board remand.  In July 2015, VA asked the Veteran to submit any relevant private treatment records, to include records from the Charlotte Medical Center, as referenced in the August 2014 Board hearing.  See July 2015 VA letter.  Shortly thereafter, the Veteran informed VA that he receives all treatment for fibromyalgia through VA.  See contact report dated in July 20, 2015.

VA provided a VA examination in October 2015 to determine the severity and functional impact of the Veteran's fibromyalgia.  There is no argument or indication that this or prior VA examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Summary of the Evidence

VA treatment from September 2009 shows that the Veteran complained of aches and pains throughout his body, progressively worse.  He also reported worsening depression.  The examiner noted limitation in the form of pain from fibromyalgia, adding that the Veteran stopped working at a warehouse due to his aches and pain.  The examiner described the Veteran's fibromyalgia as progressively worse.  See VA treatment records received in October 9, 2009.

In a statement dated in October 2009 (received in November 2009), the Veteran's employer (a logistics business) stated that the Veteran had been a dedicated employee since February 2006.  Nevertheless, since October 2008, the Veteran had had continued difficulty performing required physical tasks and maintaining consistent attendance due to illness.  The employer stated that they had offered the Veteran leave under the Family Medical Leave Act (FMLA)

In a letter dated in October 2009 (received in November 2009), the Veteran's VA physician stated that the Veteran suffers from progressively disabling fibromyalgia.  The Veteran had chronic pain from this condition, which was causing progressive work limitations as well as secondary depression.  Further, the Veteran was unable to perform the necessary tasks needed to remain employed at his job position.  The Veteran was on multiple medications that were unsuccessful in controlling his symptoms.  The author added that the Veteran was trying to deal with the condition as best as possible and was trying to train in alternative occupations that would hopefully be more sustainable given his condition.

The record shows that, as of February 2010, the Veteran was employed full-time at a logistic business, where he performed various warehouse duties.  See VA Form 21-4192 received in February 16, 2010.

An April 2010 VA examination for fibromyalgia reflects that Veteran reported being unable to work since October 2008, due to muscle pain and inability to walk, bend, stoop or lift due to discomfort.  He also reported weakness.  The examiner noted that the Veteran was vague in describing his symptoms.  The Veteran stated that his fibromyalgia had worsened.  He described generalized muscle pain, tenderness, and joint aching.  Symptoms were worse with cold and extreme heat.  The Veteran walked slowly with the help of a cane.  Symptoms were constant and universal in location.  The Veteran reported chronic fatigue, trouble sleeping, and GI symptoms.  On physical examination, the examiner noted good muscle mass and tone.  However, any pressure on the Veteran's skin or any part of his body created a withdrawal reaction.  The Veteran refused to allow testing for muscle strength, due to pain, same for passive movement of the arms or legs.  Nevertheless, he could lie down on the examining table and bend all extremities without any apparent discomfort.  He could get up unaided and could grasp his cane and pull himself up.

A May 2011 VA general examination reflects that the Veteran reported being unemployed for the last three months.  When employed, he was unable to lift and carry more than five pounds, walk more than a half-mile, stand or sit for more than 10 minutes.  In addition, the Veteran was unable to drive long distances.

In a June 2012 letter, VA notified the Veteran of its determination that suitable and sustainable employment was unfeasible from a vocational rehabilitation perspective.  In a June 2012 feasibility worksheet, the case manager indicated that the overriding issue was the Veteran's constant and pervasive joint pain with associated depression, with his respiratory problems substantially affecting daily routine, too.  See VA treatment records received in December 12, 2012, at 9.

VA treatment from September 2012 shows complaints of muscle contractions bilaterally in middle fingers of both hands, aggravated by grasping, along with feeling of tightness going to underarms, then down into his legs.  See VA treatment records received in December 12, 2012.  VA treatment from November 2012 reflects complaints of bilateral knee, wrist, and upper forearm pain, and poor sleep due to reflux and pain.  These were causing increased depression.  Id.  

In his December 2012 substantive appeal, the Veteran stated that he was in constant chronic pain, which prevented him from any type of recreational activities.  He could not get a peaceful night sleep, and on many nights he could not lie down.  He napped sitting in a chair and his medications did not bring him any relief.  

An April 2013 VA examination reflects a history of progressive fibromyalgia symptoms.  It was noted that the Veteran had been on FMLA leave due to persistent body aches and that he resigned from his warehouse job in March 2011 due to multiple health problems, both mental and physical.  The Veteran's fibromyalgia manifested as widespread musculoskeletal pain, stiffness, fatigue, sleep disturbances, and depression.  Symptoms were constant or nearly constant, with bilateral tender points.  The examiner stated that the Veteran had wide spread allodynia, defined as pain due to a stimulus that does not normally provoke pain (temperature or physical stimuli can provoke allodynia and it often occurs after injury to a site), distinguishable from hyperalgesia, which is an extreme, exaggerated reaction to a stimulus that is normally painful.  With regard to functional limitations, the examiner stated that widespread body pain and fatigue were some of the reasons due to which the Veteran stopped working in March 2011.

In a June 2014 letter, the Veteran's VA physician (same author of the October 2009 letter) reiterated that the Veteran suffers from disabling fibromyalgia.  It was noted that the Veteran has chronic pain from fibromyalgia, which caused significant work limitation and disability, as well as secondary depression.  It was further noted that the Veteran is unable to perform the necessary tasks needed to remain employed and that he is totally and permanently disabled due to these limitations.

A June 2014 VA examination for sleep apnea reflects that the Veteran reported not having worked in six years due to his aches and pains, which were noted to be mostly secondary to his fibromyalgia.  It was also noted that the Veteran's work experience included loading goods and operating a forklift.  A concurrent VA examination for asthma shows that the examiner identified the Veteran's fibromyalgia as apparently the most significant medical problem for which he receives medical care, made worse by his service-connected depression.  

At the August 2014 Board hearing, the Veteran testified that his fibromyalgia manifests as generalized pain and aches.  He described pain in his arms, hands, and fingers, back, knees, and feet.  He added that his body cramps up and sometimes he cannot move.  He stated that these episodes sometimes last longer than 30 minutes.  His symptoms flare-up when weather is too hot or too cold.  Regarding employability, the Veteran stated that his last job was in a warehouse and involved loading and unloading trucks, physical tasks that he could no longer do.  In addition, the warehouse was not air-conditioned, so he would experience extreme heat in the summer and be exposed to cold temperatures during the winter.

The October 2015 VA examination reflects that the Veteran's fibromyalgia manifested as widespread musculoskeletal pain, stiffness (knees, thumbs, ankles, and neck, worse with weather changes), fatigue, sleep disturbances, paresthesias, and depression (resulting from his incapacity to work).  The examiner also documented daily headaches.  Regarding functional limitations, the examiner indicated that physical work should be avoided.  Shift work is not recommended, as sleep hygiene is essential.  The Veteran would need frequent opportunities to rest.  Further, exposure to stress and temperature extremes should be limited.

III.  Applicable Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Fibromyalgia is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5025.  With widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms: 40 percent for symptoms that are constant, or nearly so, and refractory to therapy; 20 percent for symptoms that episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time; and, 10 percent for symptoms that require continuous medication for control.  The NOTE corresponding to the rating criteria states the following: Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

"Refractory" means resistant to treatment or cure; unresponsive to stimulus; or not responding to an infectious agent.  MERRIAM-WEBSTER MEDICAL DICTIONARY, http://c.merriam-webster.com/medlineplus/refractory (2016).

IV.  Analysis

Schedular Rating

The Veteran is already in receipt of 40 percent rating for his fibromyalgia.  This is the highest schedular rating available under the rating code for fibromyalgia.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  Therefore, a higher schedular rating is denied as a matter of law.

Extraschedular Rating

Regarding extraschedular consideration, the Board notes that, in March 2015, it referred the Veteran's claim to the Director, Compensation Service, for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In January 2016, the Director denied entitlement to an extraschedular rating.  As such, the Board can now adjudicate whether a higher rating for fibromyalgia is warranted on an extraschedular basis.  See Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996) (noting that the Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance.").  

Under 38 C.F.R. § 3.321(b)(1), exceptional cases where the schedular evaluations are found to be inadequate could be entitled to an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The Board acknowledges that the Veteran's fibromyalgia has resulted in marked interference with employment, as evidenced by the fact that the Veteran was on FMLA leave from October 2008 to March 2011, date in which he decided to resign from his employment due to his medical disabilities.

This, however, is not an exceptional case where the schedular evaluation is inadequate.  Rather, the schedular criteria adequately describe the Veteran's symptoms for his fibromyalgia.  These symptoms include widespread musculoskeletal pain, frequent fatigue, sleep disturbances, paresthesias, headaches, and irritable bowel symptoms, all of which are provided for in the rating criteria.  In fact, there are no symptoms that have been attributed to the fibromyalgia which are not included in these criteria.  In view of this, the Board finds that an increased rating for fibromyalgia is not warranted on an extraschedular basis.

TDIU 

The Veteran is in receipt of a TDIU, effective December 19, 2012, based on several service-connected disabilities.  Notwithstanding, the Veteran seeks entitlement to a TDIU based solely on his service-connected fibromyalgia.  

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's combined disability rating has been 70 percent of more for the entire appeal period.  38 C.F.R. § 4.25.  As such, he meets the criteria for consideration for entitlement to TDIU on a schedular basis under § 4.16(a).  Even so, it must be found that he is unable to secure or follow a substantially gainful occupation, in this case, solely due to his service-connected fibromyalgia, as this is the Veteran's contention.  

Consequently, the Board must determine whether the Veteran's service-connected fibromyalgia preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016) ("[T]he only logical reading of the regulation compels the conclusion that a veteran might be found unable to secure or follow a substantially gainful occupation when the evidence demonstrates that he or she cannot secure or follow an occupation capable of producing income that is more than marginal-i.e., with income that exceeds the amount published by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.").  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

In a December 2012 TDIU application, the Veteran stated that he became too disabled to work in March 24, 2011.  Since February 2006 he had been employed by a logistics company, where he performed warehouse duties, such as loading and unloading trucks and operating a fork lift.  Beginning in October 2008, the Veteran made use of leave benefits under the FMLA.  The Veteran stated that, since January 2007, he had been enrolled in a bachelor's degree program but that enrollment could end due to health problems.

The evidence shows that the Veteran's fibromyalgia precludes him from doing physical work.  See, e.g., October 2015 VA examination.  In fact, the evidence strongly suggests that the Veteran's fibromyalgia symptoms were the main reason for his decision to apply for FMLA leave and eventually resign from his job.  Further, the Veteran's VA physician, in a June 2014 letter, opined that the Veteran is total and permanently disabled due to his fibromyalgia-related limitations.

There is no clear indication that the Veteran's fibromyalgia precludes sedentary work.  In fact, the October 2015 VA examination seems to be premised on the proposition that some forms of employment could be available to the Veteran.  Such employment, however, would need to provide accommodations, such as a flexible schedule with frequent opportunities to rest and limited exposure to stress and temperature extremes.  Furthermore, it is not clear what types of sedentary work would be available to the Veteran based on his education and limited work experience.  As such, although the evidence suggests that the Veteran might be able to do sedentary work, the Board finds that such option is not realistic given the circumstances surrounding this Veteran and the impact of his fibromyalgia.  
See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (stating that entitlement to TDIU is based on an individual's particular circumstance).  

When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's fibromyalgia, by itself, precludes him from securing or following substantially gainful employment.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, entitlement to a TDIU due solely to the service-connected fibromyalgia is warranted from March 24, 2011, forward, date in which the Veteran became too disabled to work.  

While the Veteran was on FMLA leave prior to March 24, 2011, his decision to remain on such leave is, at a minimum, evidence that the Veteran still thought of himself as employable.  This is also evidenced by the Veteran's college studies and his application for vocational rehabilitation as noted on the June 2012 worksheet.  Finally, the Board notes that, in an October 2009 TDIU application, the Veteran did not answer the question of when he became too disabled to work.  As such, the evidence favors a finding that the Veteran became unemployable for TDIU purposes on March 24, 2011.  Therefore, the Board finds that entitlement to a TDIU is not warranted prior to that date.


ORDER

Entitlement to a rating in excess of 40 percent for fibromyalgia is denied.

Entitlement to a TDIU due solely to the service-connected fibromyalgia is granted from March 24, 2011, forward.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


